  Case 19-29262       Doc 19     Filed 01/28/20 Entered 01/28/20 12:59:19            Desc Main
                                 Document Page 1 of 3




 Lon A. Jenkins (4060)
 Tami Gadd (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                CASE: 19-29262
JERICA CURTIS                                         CHAPTER 13


Debtor
                                                     Hon. WILLIAM T. THURMAN
                                                     Confirmation Hearing: 3/3/20 2:00 pm

   TRUSTEE'S OBJECTION TO CONFIRMATION AND RECOMMENDATION OF
            DISMISSAL UNDER 1307(c) IF UNABLE TO RESOLVE

Lon A. Jenkins, Chapter 13 Trustee, hereby objects to confirmation of the Debtor's plan and in
support thereof represents as follows:
   1. The Debtor filed a Chapter 13 petition for relief on December 19, 2019 and the First
Meeting of Creditors under section 341 was held on January 24, 2020.

   2. Schedules I & J show negative projected disposable income evidencing that the plan is not
feasible. Therefore, Schedules I & J should be amended to establish that the Debtor(s)’ projected
disposable income is sufficient to make the required plan payment.
  Case 19-29262        Doc 19     Filed 01/28/20 Entered 01/28/20 12:59:19               Desc Main
                                  Document Page 2 of 3




   3. The Debtor(s) failed to provide the Trustee with a business questionnaire for a business
operated during the sixty (60) days prior to the petition date (see Local Rule 2083-1(e)(1)(D)).
The Debtor(s) must provide copies of all documents requested in the business questionnaire,
including but not limited to: bank statements for all accounts month prior, month of and month
after petition, business license, insurance policies held by the business, business taxes (either
form 1120 or Schedule C of the individual return), asset and liability sheet (including date of
purchase and purchase price) and balance sheet.

   4. The Debtor(s) failed to timely open a separate bank account for the withholding of state
and federal taxes from wages of employees, payment of FICA and FUTA, unemployment
insurance, and any other tax the Debtor(s) are required to collect and remit; and the Debtor(s)
failed to notify the IRS and USTC of the location and account numbers of the respective trust
accounts.

   5. The Debtor(s) have not filed an itemized, separate budget disclosing the income and
expenses related to the operation of a business, as required by Fed. R. Bankr. P. 1007(b)(1).

   6. The Debtor(s) should provide an asset and liability sheet (with date of purchase of asset,
purchase price and current value of all assets); and balance sheet for Coin Drop Vending, LLC
and Curtis Publishing, LLC.

   7. The Trustee requests that the Debtor provide the sale documents and a statement regarding
the disposition of the funds from the sale of Chugg Drive Thru, LLC listed on the Debtor's
Statements of Financial Affairs, Interrogatory No. 18, and evidence as to the date the funds were
received. The Trustee reserves the right to raise any objections under the
best-interest-of-creditors test of § 1325(a)(4) once these documents are received.

   8. On Schedules A/B, the Debtor(s) list real property with a value of $350,000. The 2019
Property tax notice opines the value to be $384,893. The Debtor(s) must amend Schedules A/B
to correct the value. The Trustee reserves the right to raise any objections under the
best-interest-of-creditors test of § 1325(a)(4) once the amendment is made.
  Case 19-29262         Doc 19      Filed 01/28/20 Entered 01/28/20 12:59:19                Desc Main
                                    Document Page 3 of 3




    9. The Chapter 13 plan does not comply with the best-interest-of-creditors test of § 1325(a)
(4). Based on the assets and debts listed in the statements and schedules, the Trustee has
determined in a hypothetical Chapter 7 case that unsecured creditors would share a total
distribution of approximately $4,325.00, while the current plan proposes a return of only $0.00 to
unsecured creditors.


    WHEREFORE, the Trustee objects to confirmation of the Debtor's plan. If the Debtor is unable to
resolve the objection by the confirmation hearing, the Trustee will move to dismiss or convert the case .




Dated: January 28, 2020                               Lon A. Jenkins
                                                      Chapter 13 Trustee



                                   CERTIFICATE OF SERVICE

    A true and correct copy of the foregoing Objection to Confirmation was served on the following
parties on January 28, 2020:


JERICA CURTIS, P.O. BOX 971,PRICE, UT 84501

ROBERT A. EDER, JR, ECF Notification
                                                           /s/ Chelsea Anderson
